DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-24 are pending.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 2-5, drawn to a sensor substrate which further includes a control module to detect heart failure decompensation, classified in A61B 5/7475.
Claims 6-7, drawn to a sensor substrate comprising a pad or a mattress, classified in A61B 5/1116.
Claim 10, drawn to a sensor substrate which further includes a communication module to transmit parameters from sensors to a remote device, classified in A61B 5/0004.
Claim 11, drawn to a sensor substrate which further includes a substrate structure which is portable, classified in A61B 5/02438.
Claim 12, drawn to a sensor substrate which further includes a substrate structure that is embedded in another structure, classified in A61B 5/6847.
Claims 13-16, drawn to a sensor substrate which further includes a transmitter to transmit parameters from sensors, classified in A61B 5/1135.
Claim 18, drawn to a method to detect heart failure decompensation, including the step of providing an alert to the patient when a response is needed, classified in A61B 5/747.
Claim 19-20, drawn to a method to detect heart failure decompensation, including the step of receiving a treatment from a healthcare system with instruction, classified in A61B 5/0036.
Claim 21, drawn to a method to detect heart failure decompensation, including the step of obtaining additional measurements from an external sensor, classified in A61B 5/6843.
Claim 1 links inventions I-VI. The restriction requirement between the linked inventions I-VI is subject to the nonallowance of linking claim 1. The method of claim 17 link inventions VII-IX. Divergence between method and sensor substrate in the future will be grounds for reconsidering their examination. The restriction requirement between the linked inventions VII-IX is subject to the nonallowance of the linking claims 17. Claims 22-24 are generic to the method claims and will be examined therewith. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-VI and VII-IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the apparatus of Groups I-VI, can be completed without providing a treatment instruction for heart failure decompensation which is distinct from Groups VII-IX.
Inventions I-VI and VII-IX are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if there is evidence of separate patentability, such as two way distinctness. For example, group I requires a control module, which is not required by group II, and group II requires a mattress or a pad which is not required by group I. Group III requires a communication module for sensor interaction which is not required by group VI, and group VI requires a transmitter which is not required by group III. For example, group VII requires an alert to the patient, which is not required by group IX, and group IX requires additional measurements from an external sensor, which is not required by group VII. As an additional example, group IV requires the substrate structure to be portable which is not required by the rest of the groups. Similar points of two way distinctness exist between each pair of groups I-VI as set forth above. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the above disclosed groups requires divergent search and consideration of a distinct issue of patentability, including searching for the specific divergent classifications listed, and additional text searches pertaining to the narrow field of each group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSSA HADDAD/Examiner, Art Unit 4165                                                                                                                                                                                         /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724